Exhibit PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS BY AND BETWEEN SELLER: OWENS MORTGAGE INVESTMENT FUND, AND BUYER: DuPONT FABROS DEVELOPMENT LLC, a Delaware limited liability company DATED AS OF: July 24, 2007 328840 v3/RE PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS Buyer and Seller hereby enter into this Purchase and Sale Agreement and Escrow Instructions (“Agreement”) as of the Effective Date.In consideration of the mutual covenants set forth herein, Seller agrees to sell, assign and transfer the Property to Buyer, and Buyer agrees to buy the Property from Seller, on the terms and conditions set forth in this Agreement. 1.DEFINED TERMS.The terms listed below shall have the following meanings throughout this Agreement: Approvals: All material permits, licenses, franchises, certifications, authorizations, approvals and permits issued by any governmental or quasi-governmental authorities for the ownership, operation, use and occupancy of the Property or any part thereof. Buyer: DuPont Fabros Development LLC, a Delaware limited liability company Buyer’s Address: 1212 New York Avenue, N.W. Suite 900 Washington, D.C.20005 Attention:Hossein Fateh Telephone:(202) 728-0010 Facsimile:(202) 728-0220 Buyer's Broker: CPS CORFAC International Closing: The consummation of the sale and purchase of the Property, as evidenced by the recordation of the Deed (as hereinafter defined). Closing Date: October 26, 2007 (approximately sixty (60) days after expiration of Contingency Period). Contingency Period: Thirty (30) days after the receipt of all Due Diligence Documents listed on Exhibit B (which may be partially satisfied by a Seller-certified list of those items on Exhibit B that either do not exist or are not within Seller’s possession and/or control). Deposit: Three Hundred Thousand Dollars ($300,000) comprised of an initial deposit (the “Initial Deposit”) of One Hundred Thousand Dollars ($100,000) and an additional deposit (the “Additional Deposit”) of Two Hundred Thousand Dollars ($200,000). Effective Date: July 24, 2007. S-1 Escrow Holder: LandAmerica Commercial Services Escrow Holder’s Address:LandAmerica Commercial Services 777 Arnold Drive, 1st Floor Martinez, CA94553 925-335-3366 (direct) 925-335-9753 FAX Attention:Robert Bonus Email Address: RBonus@Landam.com Exhibits: Exhibit A - Legal Description of the Land Exhibit B – Due Diligence Documents Exhibit C - Tenant Estoppel Exhibit D - Grant Deed Exhibit E - Bill of Sale Exhibit F - Assignment of Leases Exhibit G - Assignment of Contracts Exhibit H - Seller’s Closing Certificate Exhibit I - FIRPTA Affidavit Existing Contracts: All written brokerage (other than the brokerage agreement regarding the sale of the Property to Buyer), service, maintenance, operating, repair, supply, purchase, consulting, professional service, advertising and other contracts to which Seller, its agents, representatives, employees or predecessors-in-interest is a party, relating to the operation or management of the Property (excluding insurance contracts and any recorded documents evidencing the Permitted Exceptions) and which are currently in force and effect. Improvements: All buildings and other improvements owned by Seller located on or affixed to the Land, including, without limitation, the existing buildings containing approximately 7,000 square feet of rentable space (collectively, the “Building”) and the existing parking lots, together with all mechanical systems, if any existing on the Property (including without limitation, all heating, air conditioning and ventilating systems and overhead doors), fixtures, facilities, equipment, conduits, motors, appliances, boiler pressure systems and equipment, air compressors, air lines, gas-fixed unit heaters, baseboard heating systems, water heaters and water coolers, plumbing fixtures, lighting systems (including all fluorescent and mercury vapor fixtures), transformers, switches, furnaces, bus ducts, controls, risers, facilities, installations and sprinkling systems to provide fire protection, security, heat, air conditioning, ventilation, exhaust, electrical power, light, telephone, storm drainage, gas, plumbing, refrigeration, sewer and water thereto, all cable television fixtures and antenna, elevators, escalators, incinerators, disposals, rest room fixtures and other fixtures, equipment, motors and machinery located in or upon the Building, and other improvements now or hereafter on the Land. S-2 Intangible Property: All intangible property now or on the Closing Date owned by Seller in connection with the Real Property or the Personal Property including without limitation all of Seller’s right, title and interest in and to all environmental reports, soil reports, utility arrangements, warranties, guarantees, indemnities, claims, licenses, applications, permits, governmental approvals, plans, drawings, specifications, surveys, maps, engineering reports and other technical descriptions, books and records, licenses, authorizations, applications, permits and all other Approvals, insurance proceeds and condemnation awards, Seller’s right, title and interest in all Approved Contracts relating to the Real Property or the Personal Property, or any part thereof (but not Seller’s obligations under any Rejected Contracts (as hereinafter defined)), and all other intangible rights used in connection with or relating to the Real Property or the Personal Property or any part thereof, but excluding such items used solely for the conduct of Seller’s business, such as (but not limited to) trademarks, trade names and copyrights. Land: That certain land located at 1850 De La Cruz Boulevard, and 556-558 Reed Street in the City of Santa Clara, Santa Clara County, California, consisting of approximately 4.64 acres, more particularly described in Exhibit A hereto, together with all rights and interests appurtenant thereto, including, without limitation, any water and mineral rights, development rights, air rights, easements and all rights of Seller in and to any alleys, passages or other rights-of-way. Leases: The leases of space in the Property in effect on the date hereof, together with any leases of space in the Property entered into after the date hereof in accordance with the terms of this Agreement, together with all amendments and guaranties thereof. Permitted Exceptions: shall mean and include all of the following:applicable zoning and building ordinances and land use regulations, the lien of taxes and assessments not yet delinquent (it being agreed by Buyer and Seller that if any tax or assessment is levied or assessed with respect to the Property after the date hereof and the owner of the Property has the election to pay such tax or assessment either immediately or under a payment plan with interest, Seller may elect to pay under a payment plan, which election shall be binding on Buyer), any exceptions caused by Buyer, its agents, representatives or employees, the rights of the Tenants under the Leases, and any matters deemed to constitute Permitted Exceptions under Section5(D) hereof. S-3 Personal Property: Any and all personal property owned by Seller and used in conjunction with the operation, maintenance, ownership and/or occupancy of, and located on, the Real Property. Property: The Real Property, the Personal Property, the Approved Contracts (as defined in Section 4), the Leases and the Intangible Property. Purchase Price: Six Million Three Hundred Fifty Thousand Dollars ($6,350,000) Real Property: The Land and the Improvements. Rent Roll: The rent roll delivered to Buyer by Seller pursuant to the terms of this Agreement. Seller: Owens Mortgage Investment Fund Seller’s Address: c/o Owen Financial 2221 Olympic Boulevard P.O. Box 2400 Walnut Creek, CA94505 Attention:Mr. Bob Bridge Telephone:(916) 683-1962 Facsimile:(916) 683-3103 Seller's Broker: None. Title Company: Commercial Title Group, Inc. 8605 Westwood Center Drive Vienna, Virginia22182 Attention:Barbara Blitz Telephone: (703) 610-6392 Facsimile:(703) 610-6382 In conjunction with: S-4 LandAmerica Commercial Services 777 Arnold Drive, 1st Floor Martinez, CA94553 925-335-3366 (direct) 925-335-9753 FAX Attention:Robert Bonus Email Address: RBonus@Landam.com Order No. SLC 07-010802 Working Day: Any day that is not a Saturday or Sunday or a holiday in the state in which the Real Property is located. 2.DEPOSIT AND PAYMENT OF PURCHASE PRICE.Within one (1) Working Day after the Effective Date, Buyer shall deposit with Escrow Holder, at Escrow Holder’s office, by check or by wire transfer, funds in the amount of the Initial Deposit as a deposit on account of the Purchase Price.Immediately upon Escrow Holder’s receipt of the Initial Deposit, Escrow Holder shall place the Initial Deposit in an interest-bearing account, the interest to accrue to the Deposit (any subsequent references herein to the Initial Deposit, the Additional Deposit and/or Deposit shall be deemed to include any interest accrued thereon). Within one (1) Working Day after the expiration of the Contingency Period, Buyer shall deposit with Escrow Holder, at Escrow Holder’s office, by check or by wire transfer, funds in the amount of the Additional Deposit as a deposit on account of the Purchase Price.Immediately upon Escrow Holder’s receipt of the Additional Deposit, Escrow Holder shall place the Additional Deposit in the same account as the Initial Deposit, which together shall be the Deposit.The Deposit shall then be non-refundable and shall not be returned to Buyer except as provided in this Agreement. If the transactions contemplated hereby close as provided herein, the Deposit shall be paid to Seller and shall be credited toward the Purchase Price.If this Agreement is terminated pursuant to the terms hereof or if the transactions do not close the Deposit shall be returned to Buyer or delivered to Seller as otherwise specified in this Agreement. 3.DELIVERY OF MATERIALS FOR REVIEW.Within five (5) days of the Effective Date, Seller is to deliver or make available to Buyer at Buyer's general offices in Washington, D.C., the materials listed on Exhibit B (collectively, the “Documents”) for Buyer's review to the extent such Documents are within the possession or control of Seller.Upon delivery of the Documents within Seller’s possession or control, Seller shall prepare and deliver to Buyer, and Buyer shall acknowledge receipt of, a Seller-certified list describing the Documents so delivered and the other Documents listed on Exhibit B which do not exist or are not in Seller’s possession or control.Without limitation on the foregoing, Seller shall make any other documents, files and information reasonably requested by Buyer concerning the Property and which are in Seller’s possession or control available for Buyer’s inspection at Seller’s general offices or such other location as shall be mutually convenient to the parties. S-5 4.CONTINGENCIES.Buyer’s obligation under this Agreement to purchase the Property and consummate the transactions contemplated hereby is subject to and conditioned upon, among other things, the satisfaction or waiver by Buyer, in its sole and absolute discretion and in the manner hereinafter provided, of each of the contingencies (individually, a “Contingency”, and collectively, the “Contingencies”) set forth in this Section 4 in each case within the Contingency Period. A.Property Review.On or before the expiration of the Contingency Period, Buyer shall have completed and shall be satisfied, in Buyer’s sole and absolute discretion, with Buyer’s due diligence review, investigation and analysis of the Property (the “Due Diligence Review”), which may include, but shall not necessarily be limited to, Buyer’s review, investigation and analysis of: (i) all of the Documents; (ii) the physical condition of the Property; (iii) the adequacy and availability at reasonable prices of all necessary utilities; (iv) the adequacy and suitability of applicable zoning and Approvals; (v)the Leases and the obligations from and to the tenants thereunder; (vi) market feasibility studies; and (viii) such tests and inspections of the Property as Buyer may deem necessary or desirable. B.Environmental Audit.On or before the expiration of the Contingency Period, Buyer shall have completed to the satisfaction of Buyer, in its sole and absolute discretion, an environmental audit and assessment of the Real Property (the “Environmental Audit”), including but not limited to the performance of such non-invasive tests and inspections as Buyer may deem necessary or desirable in order to determine the presence or absence of any Hazardous Materials (as defined in Section 12(I) hereof).Any other tests requested to be conducted on the Property by Buyer shall be subject Sections 15(E) and (F), below. C.Tenant Estoppels.Seller shall use its best efforts to obtain signed Estoppel Certificate(s) and deliver the same to Buyer, on or before the expiration of the Contingency Period, substantially in the form attached hereto as Exhibit C (the “Tenant Estoppel”), executed by each tenant under each of the Leases with respect to the status of such Lease, rent payments, tenant improvements, lease defaults and other matters relating to such Lease, and disclosing no defaults, disputes or other matters objectionable to Buyer in its sole discretion. The foregoing Due Diligence Review, Environmental Audit and Tenant Estoppel Contingencies are solely for Buyer’s benefit and only Buyer may determine such Contingencies to be satisfied or waived. Buyer shall have the Contingency Period in which to satisfy or waive such Contingencies.A Contingency shall be deemed to have been satisfied or waived by Buyer unless prior to the expiration of the Contingency Period Buyer shall deliver to Seller a written notice to terminate this Contract (the “Termination Notice”). If Buyer does not provide a Termination Notice, then the Contingencies shall be deemed satisfied or waived and the parties shall, subject to the satisfaction of all other terms and conditions applicable to the respective parties’ obligations hereunder, be obligated to proceed to Closing.If Buyer provides a Termination Notice to Seller prior to the expiration of the Contingency Period, then this Agreement shall terminate and be of no further force and effect at the end of the Contingency Period without the further action of either party.Upon any such termination, Escrow Holder shall return the Deposit to Buyer, and the parties shall have no obligation to proceed to Closing. S-6 With respect to the Existing Contracts only, not less than five (5) days prior to the expiration of the Contingency Period, Buyer shall furnish Seller with a written notice of the contracts and agreements (the “Approved Contracts “) which Buyer has elected to assume at the Closing.All Existing Contracts not included in any such notice shall be excluded from the Property to be conveyed to Buyer and are herein respectively referred to as the “Rejected Contracts”.Prior to the end of the Contingency Period, Seller shall inform Buyer of those of the Rejected Contracts that Seller elects, at Seller’s sole cost and expense, to terminate on or before the Closing Date and shall deliver to Buyer evidence satisfactory to Buyer of Seller’s termination on or prior to Closing of all Rejected Contracts so identified by Seller.All other Rejected Contracts shall be accepted by Buyer should Buyer elect to waive the Contingencies specified above.If Buyer fails to give the notice described in this paragraph within the Contingency Period, then Buyer shall be deemed to have elected to assume all contracts relating to the Property. D.In the event that Buyer exercises its right to cancel this Agreement pursuant to Section 4, or for any other cause, Buyer shall immediately return to Seller all documents, reports, studies, soils reports, environmental reports, investigations, contracts, and all other documents delivered to Buyer pursuant to this Agreement.Furthermore, Buyer shall, to the extent it has the legal right to do so, deliver copies of, and assign and transfer to Seller, all documents, reports, studies, soils reports, environmental reports, investigations, contracts, and other documents which have been prepared and generated in connection with Buyer’s investigations pursuant to this Section 4, except for any items which are subject to the attorney-client work product or privilege, at no cost to Seller. 5.TITLE COMMITMENT; SURVEY; SEARCHES.Buyer’s obligation to purchase the Property and to consummate the transactions contemplated hereby shall also be subject to and conditioned upon Buyer’s having approved the condition of title to the Property and a survey of the Real Property in the manner provided for in this Section 5. A.Title Commitment.Buyer shall cause the Title Company to deliver a commitment (the “Title Commitment”) to Buyer for the Title Policy (as defined in Section 6 hereof), issued by the Title Company showing Seller as the owner of the Real Property, together with legible copies of all documents (“Exception Documents”) referred to in Schedule B of the Title Commitment. B.Survey.Buyer shall obtain a current ALTA survey (the “Survey”) of the Real Property at Buyer’s cost and expense. C.Searches.Buyer may obtain current UCC, tax lien and judgment searches with respect to Seller regarding liens, security interests and adverse claims affecting the Seller’s interest in the Real Property and/or the Personal Property (collectively, “Searches”). S-7 D.Permitted/Unpermitted Exceptions.Buyer shall have the right, up until on or before ten (10) days before the end of the Contingency Period, to object in writing (“Buyer’s Exception Notice”) to any title matters that are not Permitted Exceptions which are disclosed in the Title Commitment or Survey (herein collectively called "Liens").Buyer shall have the right to amend Buyer’s Exception Notice to object to any title matters that are not Permitted Exceptions which are disclosed in any supplemental reports or updates to the Commitment or Survey delivered to Buyer after the end of the Contingency Period provided that Buyer objects to the same within five (5) days after Buyer’s receipt of the applicable supplemental reports or updates to the Commitment but in no event after Closing.Unless Buyer shall timely object to the Liens, such Liens shall be deemed to constitute additional Permitted Exceptions.Any exceptions which are timely objected to by Buyer shall be herein collectively called the "Title Objections."Seller may elect (but shall not be obligated) to remove or cause to be removed, or insured over, at its expense, any Title Objections, and shall be entitled to a reasonable adjournment of the Closing (not to exceed ten (10) days) for the purpose of such removal.Except as set forth below with regard to the Financial Encumbrances, Seller may elect not to remove some or all of the Title Objections.Seller shall notify Buyer in writing within five (5) days after receipt of any Buyer's Exception Notice of Title Objections whether Seller elects to remove any or all of the Title Objections.If Seller is unable to remove or endorse over any Title Objections prior to the Closing in a manner satisfactory to Buyer in its sole and absolute discretion, or if Seller elects not to remove one or more Title Objections, Buyer may elect to either (a) terminate this Agreement by giving written notice to Seller and Escrow Agent prior to the Closing, in which event the Deposit shall be paid to Buyer and, thereafter, the parties shall have no further rights or obligations hereunder, or (b) waive such Title Objections, in which event such Title Objections shall be deemed additional "Permitted Exceptions" and the Closing shall occur as herein provided without any reduction of or credit against the Purchase Price.Notwithstanding anything to the contrary contained herein, any Lien which is each financial encumbrance such as a mortgage, deed of trust, or other debt security, attachment, judgment, lien for delinquent real estate taxes and delinquent assessments, mechanic’s or materialmen’s lien, which is outstanding against the Property, or any part thereof, that is revealed or disclosed by the Title Commitment and/or the Searches (herein such matters are referred to as “Financial Encumbrances”) shall automatically, and without any requirement for Buyer to provide notice thereof to Seller, be deemed not to be a Title Objection and Seller hereby covenants to remove all such Financial Encumbrances on or before the Closing Date. E.Approved Title and Survey.The condition of title as approved by Buyer in accordance with this Section 5 is referred to herein as the “Approved Title” and the Survey as approved by Buyer in accordance with this Section 5 is referred to herein as the “Approved Survey”. 6.DEED; TITLE POLICY.Seller shall convey the Real Property to Buyer by a grant deed in the form of Exhibit D attached hereto (the “Deed”).As a condition to Buyer’s obligation to consummate the purchase of the Property and other transactions contemplated hereby, as of Closing the Title Company shall be unconditionally committed to issue to Buyer an ALTA Form B (revised 1992) extended coverage Owner’s Title Insurance Policy issued by the Title Company, dated the Closing Date and naming Buyer (or its nominee or assignee, if applicable) as the insured, in the face amount of the Purchase Price, showing Buyer (or its nominee or assignee, as applicable) to be the owner in fee simple of the Real Property, subject to no exceptions other than Permitted Exceptions, together with such endorsements as required by Buyer in the Buyer's Exception Notice, all in form and substance reasonably satisfactory to Buyer (the "Title Policy").Buyer shall be entitled to request that the Title Company provide such endorsements (or amendments) to the Title Policy as Buyer may reasonably require, provided that (a)such endorsements (or amendments) shall be at no cost to, and shall impose no additional liability on, Seller, (b)Buyer's obligations under this Agreement shall not be conditioned upon Buyer's ability to obtain such endorsements and, if Buyer is unable to obtain such endorsements, Buyer shall nevertheless be obligated to proceed to close the transaction contemplated by this Agreement without reduction of or set off against the Purchase Price, and (c)the Closing shall not be delayed as a result of Buyer's request. S-8 7.PRORATIONS.The following prorations shall be made between Seller and Buyer on the Closing Date, computed with income and expenses for the Closing Date itself being allocated to Buyer: A.Rents Payable Under Leases.The word “Rents” as used herein shall be deemed to include, without limitation, (i) fixed monthly rents and other fixed charges payable by the tenants under the Leases, (ii) any amounts payable by the tenants by reason of provisions of the Leases relating to escalations and pass-throughs of operating expenses and taxes, and adjustments for increases in the Consumer Price Index and the like, (iii) any percentage rents payable by the tenants under the Leases, if any, and (iv) rents or other charges payable by the tenants under the Leases for services of any kind provided to it (including, without limitation, making of repairs and improvements, the furnishing of heat, electricity, gas, water, other utilities and air-conditioning) for which a separate charge is made. Seller shall collect and retain all Rents due and payable prior to the Closing and Buyer shall receive a credit for all such Rents allocable to the period from and after the Closing Date.Rents collected subsequent to the Closing Date, net of costs of collection, if any, shall first be applied to such tenant’s current Rent obligations and then to past due amounts in the reverse order in which they were due.Subject to the foregoing, any such Rents collected by Buyer shall, to the extent properly allocable to periods prior to the Closing, be paid, promptly after receipt, to the Seller and any portion thereof properly allocable to periods from and after the Closing Date shall be retained by Buyer.The term “costs of collection” shall mean and include reasonable attorneys’ fees and other reasonable out-of-pocket costs incurred in collecting any Rents. Seller shall not be permitted after the Closing Date to institute proceedings against the respective tenant to collect any past due Rents for periods prior to the Closing Date; provided thatBuyer agrees to use commercially reasonable efforts to collect such Rents and provided further that in no event shall Buyer be obligated to terminate a Lease or dispossess a tenant after Closing for failure to pay such Rents. If any past due Rents are not collected from the tenants owing such delinquent amounts, Buyer shall not be liable to Seller for any such amounts. Any advance or prepaid rental payments or deposits paid by tenants prior to the Closing Date and applicable to the period of time subsequent to the Closing Date and any unapplied security deposits or other amounts paid by tenants, together with any interest on both thereof to the extent such interest is due to tenants shall be credited to Buyer on the Closing Date; provided, however, that such amounts shall be reduced by any amounts due Seller from such security deposits prior to Closing in accordance with the respective Leases.Buyer shall be bound by any obligation under a Lease to refund a security deposit credited to Buyer as aforesaid, except to the extent that the amount of such security deposit has been reduced due to any credit allowed Seller pursuant to the terms of the applicable Lease. S-9 No credit shall be given either party for accrued and unpaid Rent or any other non-current sums due from the tenants until said sums are paid.In addition, if as of the Closing Date there exists any rebate, rental concession, free-rent period, credit, setoff or rent reduction under or with respect to any Lease which extends beyond the Closing Date, then the prorations in favor of Buyer hereunder shall include an amount equal to the aggregate amount of all such rebates, rental concessions, free-rent periods, credits, setoffs or rent reductions applicable to any period or periods after the Closing Date. In the event that subsequent to the Closing Buyer receives checks or other instruments or items payable to Seller with respect to the Property, Seller hereby authorizes Buyer to endorse Seller’s name thereon without recourse and apply the proceeds in accordance with the foregoing; similarly, any checks or other payment items received by Seller subsequent to the Closing with respect to the Property shall be endorsed by Seller without recourse and promptly forwarded to Buyer, who shall apply the proceeds thereof in accordance with the foregoing. B.Rent Adjustments.Pending final adjustments and prorations, as provided in the preceding Paragraph, Seller shall be paid all adjustment rent or escalation payments, if any, payable under the Leases prior to Closing for taxes and operating expenses for the Property, and Buyer shall retain all such rent or payments payable after Closing.As soon as all such taxes and operating expenses passed through under the Leases for the calendar year 2007 are finally determined, the adjustment rent or escalation payments paid under the Leases for calendar year 2007 shall be reprorated between Seller and Buyer based on their respective share of such taxes and expenses for the calendar year 2007, and an appropriate payment shall be made from one party to the other, as appropriate. C.Taxes and Assessments.Accrued general real estate taxes not yet due and payable shall be prorated up to and including the Closing Date on the basis of latest tax rate applied to the latest assessed valuation for the Real Property.Buyer shall receive a credit at Closing for all amounts paid by the tenants under the Leases prior to the Closing for the payment of such taxes.Buyer shall pay all such taxes when they become due and payable and, promptly thereafter, the parties shall re-prorate taxes and, if any amount other than the amount that was used as the basis of the Closing prorations is due to the taxing authority, an appropriate payment shall promptly be made from one party to the other on the basis of the amount of taxes then due and payable. Prior to or at Closing, Seller shall pay or have paid all real estate tax bills which are due and payable prior to or on the Closing Date and shall furnish evidence of such payment to Buyer and the Title Company. D.Utilities.Charges for utilities and fuel, including, without limitation, steam, water, electricity, gas and oil, except to the extent paid directly by the Tenants, shall be prorated. E.Other Prorations.Charges payable under the Approved Contracts assigned to Buyer pursuant to this Agreement shall be prorated as of the Closing Date.Buyer shall also receive a credit equal to any past due payments (including interest or penalties due) from Seller to any of the other parties to the Approved Contracts. S-10 Seller and Buyer agree that (1) none of the insurance policies relating to the Property will be assigned to Buyer (and Seller shall pay any cancellation fees resulting from the termination of such policies), and (2) no employees of Seller performing services at the Property shall be employed by Buyer.Accordingly, there will be no prorations for insurance premiums or payroll, and Seller shall be liable for all premiums and payroll expenses in connection with the foregoing. If Seller has made any deposit with any utility company or local authority in connection with services to be provided to the Property, such deposits shall, if Buyer so requests and if assignable, be assigned to Buyer at the Closing and Seller shall receive a credit equal to the amounts so assigned. The prorations and credits provided for above shall be made on the basis of a written statement prepared by Seller and approved by Buyer.At least five (5) Working Days prior to the Closing Date, Seller, or Escrow Agent using information provided by Seller, shall provide Buyer with a preliminary proration and closing statement, together with backup documentation substantiating the prorations provided for and the calculations performed, in order that Buyer may verify Seller’s methods and calculations.In the event any prorations made pursuant hereto shall prove incorrect for any reason whatsoever, either party shall be entitled to an adjustment to correct the same provided that it makes written demand on the other within 18 months after the Closing Date. 8.CLOSING. A.Closing Requirements.The consummation of the sale and purchase of the Property (the “Closing”) shall be effected through a closing escrow which shall be established by Seller and Buyer with the Escrow Holder and the Title Company.All documents to be delivered at the Closing shall be delivered to the Escrow Holder and all payments to be made shall be delivered on or before the Closing Date to the Title Company as provided herein, in escrow, pending the recording of the Deed (following a datedown of title to the time of recording which does not disclose any new matter affecting title to the Real Property which is not acceptable to Buyer), and other instruments as are required to be recorded to effect the transfer and conveyance of the Property, upon which recording all instruments and funds shall then be delivered out of escrow.The Title Company shall be responsible for drafting the settlement statement and disbursing all funds in accordance therewith and otherwise is accordance with the terms of this Agreement. B.Additional Conditions to Closing.It is a condition to Buyer’s obligations to proceed to Closing and to consummate the transactions contemplated hereby, that, as of the Closing Date, (i) all of the Seller’s representations and warranties hereunder shall be true and correct in all material respects and Seller’s Closing Certificate delivered pursuant to Section 9 hereof shall not disclose any qualifications or changes in Seller’s representations and warranties set forth in Section 12 hereof, which would have a material adverse effect on the use, operation, value, marketability or financeability of the Property by Buyer; (ii) Seller shall have performed in all material respects all of its covenants hereunder;(iii) the Title Company shall be unconditionally committed to issue the Title Policy upon the recordation of the Deed; (iv) Seller shall have delivered all other documents and other deliveries listed in Section 9 hereof.If any condition to Buyer’s obligations hereunder is not fulfilled, including any condition not set forth in this Subsection 8.B., Buyer shall have no obligation to proceed to Closing or to consummate the transactions contemplated hereby.Nothing in this Agreement shall restrict Buyer’s rights and remedies in the event that the failure of any of the foregoing conditions to be satisfied also constitutes a default by Seller hereunder. S-11 C.Seller’s Conditions to Closing.It is a condition to Seller’s obligations to proceed to Closing and to consummate the transactions contemplated hereby, that, as of the Closing Date, (i) all of the Buyer’s representations and warranties hereunder shall be true and correct in all material respects; (ii) Buyer shall have performed in all material respects all of its covenants hereunder, including the delivery of the Purchase Price without claim to reduction or offset; and (iii) Buyer shall have delivered all other documents and other deliveries required of it under Section 9 hereof.If any condition to Seller’s obligations hereunder is not fulfilled, including any condition not set forth in this Subsection 8.C., Seller shall have no obligation to proceed to Closing or to consummate the transactions contemplated hereby.Nothing in this Agreement shall restrict Seller’s rights and remedies in the event that the failure of any of the foregoing conditions to be satisfied also constitutes a default by Buyer hereunder, in which event Seller shall have the remedy set forth in Section 11(A) and (B). 9.ESCROW. A.Seller’s Closing Deliveries.On or prior to the Closing Date, Seller shall deliver to Escrow Holder the following documents and materials, all of which shall be such form and substance as the parties have agreed during the Contingency Period: (i)Deed; Transfer Declarations.The Deed, duly executed, acknowledged and in recordable form, accompanied by all necessary transfer tax declarations of Seller as may be required under applicable law in order to permit the recording of the Deed. (ii)Bill of Sale.A duly executed and acknowledged bill of sale for the Personal Property and Intangible Property, conveying to Buyer all of the Personal Property and Intangible Property in the form of Exhibit E attached hereto (the “Bill of Sale”). (iii)Assignment of Leases.Two (2) originals of an assignment of the Leases and all guaranties thereof, duly executed and acknowledged by Seller in the form of Exhibit F attached hereto (the “Assignment of Leases”). (iv)Assignment of Contracts.Two (2) originals of an assignment of the Approved Contracts, duly executed and acknowledged by Seller and to the extent required under the terms of any Approved Contract, consented to by the other party to such Contract in the form of Exhibit G attached hereto (the “Assignment of Contracts”). (v)Title Clearance Documents.An Affidavitduly executed by Seller in the form of Exhibit H attached hereto. S-12 (vi)FIRPTA Affidavit.A non-foreign certification, duly executed by Seller under penalty of perjury, certifying that Seller is not a “foreign person”, pursuant to Section 1445 (as may be amended) of the Internal Revenue Code of 1986, as amended in the form of Exhibit I attached hereto (“Section 1445”) and a California Form 593 (collectively, the “FIRPTA Affidavit”).If Seller shall fail or be unable to deliver the same, then Buyer shall have the right to withhold such portion of the Purchase Price as may be necessary, in the opinion of Buyer or its counsel, to comply with Section 1445 and applicable California law. On or prior to the Closing Date, Seller shall deliver to Buyer the following documents and materials, all of which shall be in form and substance reasonably acceptable to Buyer: (a)Insurance Policies and Certificates.To the extent in Seller’s possession or control, copies of all insurance policies and current insurance certificates from the tenants under the Leases evidencing that all insurance policies required to be maintained by the tenants under the Leases are in full force and effect as therein required. (b)Documents.Originals of all Documents, if not already delivered, or copies of same to the extent originals do not exist. (c)Keys; Manuals.To the extent in Seller’s possession, keys to all entrance doors in the Improvements, properly tagged for identification, and all operating manuals relating to operation of the equipment and systems which are part of the Property. (d)Rent Roll.An updated certified copy of the Rent Roll current as of a date no earlier than five (5) Working Days prior to the Closing. (e)Notices to Tenants.Notice to each of the tenants and any guarantors under the Leases, notifying them of the sale of the Property and directing them to pay all future rent as Buyer may direct. (f)Notices to Parties Under Approved Contracts.Notices to each of the parties (other than Seller) under the Approved Contracts, notifying them of the sale of the Property and directing them to address all matters relating to the Approved Contracts as Buyer may direct. (g)Closing Statement.A duplicate counterpart of a closing statement (the “Closing Statement”) prepared by Escrow Holder, and signed by Seller, setting forth all prorations and credits required hereunder, signed by Seller. (h)Other Documents.Such additional documents and instruments as may reasonably be requested by Buyer in order to effectuate the transactions contemplated hereby. S-13 B.Buyer’s Deliveries at Closing.On or prior to the Closing Date, Buyer shall deliver to the Title Company the Purchase Price for the Property as provided in Section 1.On or prior to the Closing Date, Buyer shall deliver to Escrow Holder two (2) duly executed counterparts of the Assignment of Contracts, the Assignment of Leases and the Closing Statement and such additional documents and instruments as may reasonably be requested by Seller in order to effectuate the transactions contemplated hereby. C.Escrow Agreement.This Agreement shall constitute both an agreement between Buyer and Seller and escrow instructions for Escrow Holder and the Title Company.If Escrow Holder or the Title Company requires separate or additional escrow instructions which it deems necessary for its protection, Seller and Buyer hereby agree promptly upon request by Escrow Holder or Title Company to execute and deliver to Escrow Holder or Title Company such separate or additional standard escrow instructions of Escrow Holder or Title Company (the “Additional Instructions”).In the event of any conflict or inconsistency between this Agreement and the Additional Instructions, this Agreement shall prevail and govern, and the Additional Instructions shall so provide.The Additional Instructions shall not modify or amend the provisions of this Agreement unless otherwise agreed to in writing by Seller and Buyer. D.Actions of Escrow Holder.On the Closing Date, provided Buyer and Seller have satisfied (or waived in writing) the conditions set forth in this Agreement, Escrow Holder or title Company shall take the following actions in the order indicated below: (i)Record the Deed in the Official Records of Santa Clara County, California; (ii)Deliver to Buyer a conformed copy of the recorded Deed, the Bill of Sale, Closing Certificate and FIRPTA Affidavit, and one fully executed original of the Assignment of Leases and Assignment of Contracts; (iii)Title Company shall deliver to Seller, in cash or current funds, all sums due Seller pursuant to this Agreement and one original of the fully executed Assignment of Leases and Assignment of Contracts; (iv)Cause the Title Company to issue the Title Policy; and (v)Deliver to Seller and Buyer a closing statement which has been certified by the Title Company to be true and correct. E.Procedures Upon Failure of Condition.Except as otherwise expressly provided herein, if any of the conditions set forth in this Agreement is not timely satisfied or waived for a reason other than the default of Buyer or Seller in the performance of their respective obligations under this Agreement: (i)This Agreement, the escrow and the respective rights and obligations of Seller and Buyer hereunder shall terminate; S-14 (ii)Escrow Holder and Title Company shall promptly return to Buyer all funds of Buyer in its possession, including the Deposit, and to Seller and Buyer all documents deposited by them respectively, which are then held by Escrow Holder; and (iii)Any escrow cancellation and title charges shall be borne by Buyer. 10.CLOSING COSTS; PROPERTY COSTS.Seller shall pay:(A) all recording fees for removal of encumbrances against the Property; (B) 50% of all of the transfer taxes payable in connection with the transfer of the Property to Buyer and the recording of the Deed; (C) 50% of the cost of the premium for the CLTA portion of the Title Policy; (D) 50% all of the escrow fees and charges owing to Escrow Holder; and (E) all of the Seller’s legal fees and expenses and the cost of all opinions, certificates, instruments, documents and papers Seller is required to deliver or to cause to be delivered hereunder and, without limitation, the cost of all performances by Seller of its obligations hereunder. Buyer shall pay:(A) the cost of the premium for the ALTA portion of the Title Policy; (B) 50% of all of the transfer taxes payable in connection with the transfer of the Property to Buyer and the recording of the Deed; (C) 50% of the cost of the premium for the CLTA portion of the Title Policy; (D) 50% all of the escrow fees and charges owing to Escrow Holder; (E) cost of updating the Survey; and (F) all of Buyer’s legal fees and expenses and the cost of preparing all documents and papers Buyer is required to deliver or to cause to be delivered hereunder, and, without limitation, the cost of all performances by Buyer of its obligations hereunder. All other closing costs shall be allocated between Buyer and Seller in accordance with local custom. 11.REMEDIES. A.Seller’s Sole Remedy.If the closing of this transaction fails to occur due to Buyer’s default under this Agreement (all of the conditions to Buyer’s obligations to close having been satisfied or waived), Seller’s sole and exclusive remedy shall be to terminate the escrow and receive and retain the Deposit in accordance with Section 11(B). B.LIQUIDATED DAMAGES ON BUYER’S DEFAULT.BUYER AND SELLER HEREBY ACKNOWLEDGE AND AGREE THAT, IN THE EVENT THE CLOSING FAILS TO OCCUR DUE TO A BUYER DEFAULT (ALL OF THE CONDITIONS TO BUYER’S OBLIGATIONS TO CLOSE HAVING BEEN SATISFIED OR WAIVED), SELLER WILL SUFFER DAMAGES IN AN AMOUNT WHICH WILL, DUE TO THE SPECIAL NATURE OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT AND THE SPECIAL NATURE OF THE NEGOTIATIONS WHICH PRECEDED THIS AGREEMENT, BE IMPRACTICAL OR EXTREMELY DIFFICULT TO ASCERTAIN.IN ADDITION, BUYER WISHES TO HAVE A LIMITATION PLACED UPON THE POTENTIAL LIABILITY OF BUYER TO SELLER IN THE EVENT THE CLOSING FAILS TO OCCUR DUE TO A BUYER DEFAULT, AND WISHES TO INDUCE SELLER TO WAIVE OTHER REMEDIES WHICH SELLER MAY HAVE IN THE EVENT OF A BUYER DEFAULT.BUYER AND SELLER, AFTER DUE NEGOTIATION, HEREBY ACKNOWLEDGE AND AGREE THAT THE AMOUNT OF THE DEPOSIT REPRESENTS A REASONABLE ESTIMATE OF THE DAMAGES WHICH SELLER WILL SUSTAIN IN THE EVENT OF SUCH BUYER DEFAULT.BUYER AND SELLER HEREBY AGREE THAT SELLER MAY, IN THE EVENT THE CLOSING FAILS TO OCCUR DUE TO A BUYER DEFAULT, TERMINATE THIS AGREEMENT AND CANCEL THE ESCROW BY WRITTEN NOTICE TO BUYER AND ESCROW HOLDER, WHEREUPON ESCROW HOLDER SHALL DELIVER THE DEPOSIT TO SELLER AND SELLER SHALL RECEIVE THE DEPOSIT AS LIQUIDATED DAMAGES.SUCH RETENTION OF THE DEPOSIT BY SELLER IS
